Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 29 April 2021.  Claims 1-21 are pending and have been considered as follows.   
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzanne Konrad on 18 May 2021.
The application has been amended as follows: 
Please amend the claims as follows: 
1. (Previously Presented) A control device of a brake system of a human-powered vehicle, wherein the brake system includes a rotary body and a brake device braking the rotary body, the control device comprising: 
an acquisition portion that acquires information related to at least one of the rotary body and the brake device, the acquisition portion including at least one sensor and a communicator configured to communicate with an external user terminal, the external user terminal being configured to accept information that is input by a user regarding at least one of the rotary body and the brake device; and 
an electronic controller configured to control the brake device based on the information acquired by the acquisition portion.  

2. (Original) The control device according to claim 1, wherein the acquisition portion is configured to acquire first information related to the rotary body.

              at least one sensor is a temperature sensor configured to acquire information related to a temperature of the rotary body as the first information.

4. (Currently Amended) The control device according to claim 2, wherein 
              at least one sensor is a rotation sensor configured to acquire information related to a number of rotations of the rotary body as the first information.              

5. (Currently Amended)  The control device according to claim 2, wherein 
              

6. (Original) The control device according to claim 1, wherein the acquisition portion is configured to acquire second information related to the brake device.

7. (Currently Amended) The control device according to claim 6, wherein 
              at least one sensor is configured to acquire information related to a friction member contacting the rotary body as the second information.

8. (Currently Amended) The control device according to claim 7, wherein 
              the at least one sensor includes a thickness sensor that is configured to acquire information related to a remaining amount of the friction member as the second information.

9. (Currently Amended) The control device according to claim 7, wherein 
              the at least one sensor includes a temperature sensor that is configured to acquire information related to a temperature of the friction member as the second information.

10. (Currently Amended) The control device according to claim 6, wherein 
              [[the]] at least one of the at least one sensor and the communicator is configured to acquire information related to an operating portion operated by [[a]] the user as the second information.

11. (Currently Amended) The control device according to claim 10, wherein 
              [[the]] at least one of the at least one sensor and the communicator is configured to acquire information related to input and output of the operating portion as the second information.


              

13. (Previously Presented) The control device according to claim 1, further comprising the electronic controller operatively connected to the brake device which includes a braking portion that is configured to apply a braking force to the rotary body and an electric driver that is configured to drive the braking portion in response to an output signal from the electronic controller.  

14. (Original) The control device according to claim 13, wherein the acquisition portion is operatively connected to the electronic controller to communicate with the electronic controller, and the electronic controller is configured to control the electric driver based on information from the acquisition portion.
  
15. (Original) The control device according to claim 1, further comprising a notification portion that is operatively connected to the acquisition portion and that is configured to be activated based on information from the acquisition portion.

16. (Currently Amended) A brake system comprising: 
              a rotary body;
[[the]] a brake device braking the rotary body; and
              a control device, the control device comprising:
              an acquisition portion that acquires information related to at least one of the rotary body and the brake device, the acquisition portion including at least one sensor and a communicator configured to communicate with an external user terminal, the external user terminal being configured to accept information that is input by a user regarding at least one of the rotary body and the brake device; and
an electronic controller configured to control the brake device based on the information acquired by the acquisition portion.


17. (Original) The brake system according to claim 16, wherein the control device is provided at the brake device.  

18. (Original) The brake system according to claim 16, further comprising the rotary body.  


20. (Original) The brake system according to claim 19, wherein the power supply includes an electric power generator.  

21. (Original) The brake system according to claim 19, wherein the power supply includes a storage battery.


Allowable Subject Matter
Claims 1-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Shimoda et al. (US 2016/0318575) teaches a bicycle apparatus is basically provided with an ABS unit which is driven by an assist motor which adds an assisting force to a manual drive force inputted from a crankshaft of a bicycle, and which controls a braking force that is applied to a wheel of the bicycle.
Further, Lee (WO 2011/010865) teaches a wireless brake system and a wireless transmission system for a bicycle. The wireless brake system for a bicycle according to the present invention comprises: a brake sensor module for sensing the operation of a brake lever or brake button; a wireless transmitting module for converting an electrical signal, inputted by the brake sensor module, into a wireless communication signal, and transmitting the wireless communication signal; a wireless receiving module for receiving the wireless communication signal and converting the received signal into an electrical signal; and a brake control module for controlling the operation of a brake in accordance with the electrical signal inputted by the wireless receiving module. The present invention provides a bicycle having a brake system and/or a transmission system adopting a wireless communication system to improve the convenience of use and to achieve a neat overall outer appearance of the bicycle as compared to conventional bicycles in which brake cables and/or transmission cables are connected lengthwise from handles to lower ends of main frames.
Still further, Howell et al. (US 2008/0236269) teaches a method for providing an estimate of brake pad thickness. The method employs fusion of sensors, if used, and driver brake modeling to predict the vehicle brake pad life. An algorithm is employed that uses various inputs, such as brake pad friction material properties, brake pad cooling rate, brake temperature, vehicle mass, road grade, weight distribution, brake pressure, brake energy, braking power, etc. to provide the estimation. The method calculates brake work using total work minus losses, such as aerodynamic drag resistance, engine braking and/or braking power as braking torque times velocity divided by rolling resistance to determine the brake rotor and lining temperature. The method then uses the brake temperature to determine the brake pad wear, where the wear is accumulated for each braking event. A brake pad sensor can be included to provide one or more indications of brake pad thickness from which the estimation can be revised.
In regards to independents claims 1 and 16, Shimoda et al., Lee and Howell et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 

an electronic controller configured to control the brake device based on the information acquired by the acquisition portion.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667